Citation Nr: 0518526	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  94-14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	The propriety of an initial 20 percent rating for a 
ventral hernia.  

2.	The propriety of an 30 percent rating for 
gastroesophageal narrowing of the junction with symptoms 
of hiatal hernia, on and after February 1, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active military service from May 1988 to June 
1992. 

This appeal arises from a March 1993 rating decision of the 
Columbia, South Carolina, regional office (RO) that assigned 
a ten percent rating for a hiatal hernia under Diagnostic 
Code 7346, after granting service connection for that 
disability, effective February 1, 1994.

By rating action of March 1995, the ten percent rating 
assigned the service-connected hiatal hernia was increased to 
30 percent, effective from February 1, 1994.  Noting that 
there had been a change in the veteran's symptomatology, the 
RO evaluated the veteran's condition under diagnostic code 
7203 for gastroesophageal narrowing of junction with symptoms 
of a hiatal hernia.

In a September 1997 decision, the Board of Veterans' Appeals 
(Board) granted a 30 percent rating for the gastroesophageal 
narrowing of junction with symptoms of a hiatal hernia prior 
to February 1, 1994.  The issue of an evaluation in excess of 
30 percent for this disability on and after February 1, 1994, 
was remanded to the RO for further development.  The veteran 
thereafter appealed the 30 percent rating for 
gastroesophageal narrowing of junction with symptoms of a 
hiatal hernia prior to February 1, 1994, to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
subsequently dismissed the veteran's appeal of this matter 
and the September 1997 Board decision became final in regard 
to this matter.  

In an October 1997 rating decision the RO carried out the 
Board decision and granted a 30 percent rating for the 
gastroesophageal narrowing of junction with symptoms of a 
hiatal hernia, effective June 11, 1992.

In a rating action of March 2005, the RO assigned a separate 
20 percent schedular rating for a ventral hernia associated 
with gastroesophageal narrowing of junction with symptoms of 
hiatal hernia, effective from July 1, 1995, with a 100 
percent rating assigned under 38 C.F.R. § 4.30 from April 10 
through June 30, 1995. (Similar ratings were assigned from 
May 28 through July 31, 1998, October 31 through December 31, 
2001, and from March 1 through May 31, 2004.)

The  issue of the propriety of an initial 20 percent rating 
for a ventral hernia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On and after February 1, 1994, the veteran's narrowing of the 
gastroesophageal junction with symptoms of a hiatal hernia 
has been characterized by complaints of reflux, occasional 
nausea, heartburn, difficulty swallowing solid food and mild 
anemia controlled by medication regurgitation; the evidence 
does not indicate periodic vomiting, hematemesis, melena 
severe impairment of health or material weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
gastroesophageal narrowing of junction with symptoms of a 
hiatal hernia on and after February 1, 1994, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
Part 4, 4.1, 4.2, 4.10, 4.14; Diagnostic Codes 7203, 7346 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in March 2001, the RO informed the veteran 
of who was responsible for obtaining what evidence.  This 
letter told the veteran that he could submit needed evidence, 
and thus informed him of the need to submit all relevant 
evidence in his possession.  

The rating decisions, statement of the case, and supplemental 
statements of the case discussed the criteria for a higher 
evaluation and the ways in which the evidence failed to show 
entitlement to such an evaluation.  The Board's remand also 
discussed evidence needed to substantiate the claim.  These 
discussions served to inform the veteran of the evidence 
needed to substantiate the claim.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the appellant in March 
2001 after to the rating action currently being appealed.  
However, the Court's remedy In Pelegrini was remand so that 
the notice could be provided.  Id., at 120, 122-4.  The Court 
went on to say, however, that "there is no nullification or 
voiding requirement [of RO decisions issued prior to VCAA 
notice] either explicit or implicit in this decision."  Id., 
at 120.  The veteran received the Pelegrini remedy when the 
Board remanded the claim, and he was provided the March 2001 
notice letter.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
is available, but not yet associated with the claims folder.  

I.	Factual Basis   

The veteran's enlistment examination indicated that his 
abdomen and viscera were normal. Service medical records show 
that the veteran was treated on numerous occasions for 
complaints of stomach problems, to include nausea, vomiting, 
and reflux. In that regard, he was variously diagnosed as 
having mild gastritis, gastroesophageal reflux disease, and 
peptic ulcer disease. An April 1992 upper gastrointestinal 
endoscopy showed a "small amount of duodenal scarring." In 
June 1992, an upper gastrointestinal endoscopy indicated that 
the veteran suffered from mild gastritis.

In June 1992, the veteran filed a claim for service 
connection for gastrointestinal problems.

Medical records from the Charleston, South Carolina VA 
Medical Center (VAMC) dated from August 1992 to January 1995 
showed that the veteran received routine evaluations and 
treatment for his complaints of gastrointestinal problems. 

A treatment note dated in September 1993 indicated that the 
veteran was suffering from significant gastroesophageal 
reflux disease with decreased lower esophageal sphincter. The 
examiner reported that esophagogastroduodenoscopy changes 
were consistent with early Barrett's esophagus. Corrective 
surgery was recommended. The veteran's weight at this time 
was 189 pounds. On December 16, 1993, the veteran underwent a 
Nissen fundoplication for gastroesophageal reflux disease 
with Barrett's esophagus.

A treatment note dated in January 1994 shows that the veteran 
complained of immediate vomiting with swallowing of solid 
food and constant chest burning. He described food particles 
mixed with the clear liquid of his vomitus. His abdomen was 
soft, nontender, and non-distended. In February 1994, he 
reported that he had been vomiting undigested solid food for 
the previous three (3) weeks. He also complained of left 
sided chest pains that radiated to his arm and neck secondary 
to reflux.

An esophogram performed in February 1994 revealed "a 
constant area of mild narrowing at the distal esophagus that 
was likely related to the Nissen fundoscoplication." The 
esophagus was only minimally dilated and the barium passed 
into the stomach without undue delay. There was no aspiration 
or laryngeal penetration. There was no reflux. There was no 
mucosal irregularity to suggest esophagitis.

In a treatment report dated in April 1994, the veteran stated 
that he continued to experience food being stopped in his 
throat. He said that he was able to alleviate the problem by 
drinking water. He was able to drink liquids without 
complaints. He stated that he was no longer experiencing 
heartburn. The examiner indicated that the veteran weighed 
177 pounds. The veteran was diagnosed as having status post 
Nissen fundoplication with bloating and dysphagia.

Thereafter, the veteran underwent a dilation of his esophagus 
in May 1994, July 1994, and September 1994. A medical note 
dated in October 1994 indicated that the veteran's complaints 
of dysphagia had been significantly relieved by those 
treatments. He stated that food would stick at his sternal 
notch intermittently, but that it would pass with aggressive 
swallowing. He denied chest pain, liquid dysphagia, melena, 
and hematemesis. He noted, however, that he did experience 
intermittent left lower quadrant cramps and increased 
constipation and abdominal cramping. On examination, the 
veteran's abdomen was soft midline. There were no masses, 
hepatosplenomegaly, or distention. His weight was noted to be 
stable. At that time, he weighed 184 pounds. He was diagnosed 
as having dysphagia possibly related to an extremely tight 
gastroesophageal junction. With respect to his complaints of 
abdominal pain and constipation, the examiner opined that the 
veteran probably had a functional disorder. A November 1994 
gastric emptying study was normal.

A treatment note dated in January 1995 indicated that the 
veteran continued to suffer from "gas bloat" syndrome. He 
was also stated to have occasional solid food dysphagia and 
upper abdominal distention. An examination showed that he was 
positive for a three (3) by three (3) midline ventral hernias 
that was just superior to the midline.

Medical records from the Charleston VAMC dated from April to 
November 1995 were associated with the claims folder. A 
hospital summary dated in April 1995 indicated that the 
veteran underwent "incisional" hernia repair. The examiner 
stated that the was a four (4) to five (5) midline 
"incisional" hernia that was "easily reducible." An 
esophagogastroduodenoscopy performed at that time showed no 
stricture, scar, or Barrett's esophagus.

In April 1995, the veteran reported that he was successfully 
self-dilating his esophagus. He noted that he was still 
experiencing occasional bloating and left lower quadrant 
cramps. He said his weight was stable, and that he had a good 
appetite. On examination, the incision was healing well. 
There was no abdominal wall defect. His abdomen was soft and 
non-tender.

Later that month, the veteran was evaluated for increased 
stomach pains, constipation, and nausea. He stated he was 
experiencing constant nausea that would worsen after eating. 
He had increased bowel sounds. There was mild tenderness over 
the lower quadrants with palpation. There were no masses or 
hepatosplenomegaly. His stool was heme negative. The 
impression was persistent nausea. A treatment note dated in 
May 1995 indicated that the veteran's complaints of bloating 
and cramps had been diagnosed as irritable bowel syndrome.

Considering the above noted VAMC records, the RO issued a 
rating decision in June 1995 that confirmed the veteran's 30 
percent disability rating for gastroesophageal narrowing of 
junction with symptoms of a hiatal hernia and status post 
ventral hernia.  

A VA esophagram in April 1995 showed findings of possible 
esophageal dysmotility. After a further esophagram with upper 
gastrointestinal study in August 1995, it was noted that the 
veteran's symptoms of "food sticking" did not correlate 
with the actual impaction of food in the esophagus and that 
he could be experiencing symptoms due to esophageal 
distention. Laboratory blood studies performed during 1995 
and 1996 showed no findings indicative of anemia.  

An upper gastrointestinal endoscopy in March 1996 was 
interpreted as showing minimal esophagitis with a single 
erosion and normal mucosa.  During this treatment a dilation 
was performed. Following a VA performed 
esophagogastroduodenoscopy (EGD) in May 1997 the veteran was 
noted to have mild esophageal erythema without erosions or 
ulcers detected.  The impressions included mild esophagitis.  
A 24-hour monitoring study of the esophagus conducted in June 
1997 showed no evidence of pathological reflux.  

On VA examination conducted in April 1998, the veteran 
complained that food would get stuck in his mouth, especially 
bread.  He also complained of mid upper chest pain, daily 
reflux, and nausea three times a month. It was noted that the 
veteran had no anemia, but had lost 10 pounds over five 
months.  It was noted that a June 1997 24-hour PH study was 
normal and a motility study of August 1997 had shown normal 
esophageal motility.  

VA clinical records reflect occasional treatment during the 
late 1990s and early 2000s for gastroesophageal reflux 
disease.  Laboratory studies performed during VA treatment in 
September 2001 were reported to reveal iron deficiency 
anemia, for which the veteran was provided with an iron 
supplement.  

During a VA examination in December 2001 the veteran stated 
that he had constant dysphagia with solid foods, but none 
with liquids.  He had experienced heartburn, but this had 
been remedied with medication.  Hematemesis, nausea, 
vomiting, and melena were denied and it was stated that the 
veteran's reflux was controlled with medication.  On 
evaluation it was reported that his weight was 180 pounds, 
which was stable over the previous year.  His nutrition was 
described as good.  Laboratory studies revealed that he had 
good nutrition.  

It was reported that the veteran's symptoms had been stable 
since 1992.  The veteran was not in need of dilation at the 
time of the examination. An upper gastrointestinal study 
showed an esophageal stricture secondary to fundoplication.  
It was reported that the esophagus was in the upper limit of 
normal with narrowing of the gastroesophageal junction 
consistent with his history although there was a note of 
reflux through the aortic arch.  

A VA performed endoscopy of October 2002 revealed a normal 
mucosa.  The Z line was visualized and there was no 
esophagitis.  

On VA examination in January 2003 the veteran complained of 
dysphagia, which was unchanged.  He said that he dysphagia 
with solid food and he needed to drink water to swallow his 
food.  He had no dysphagia to liquids.  He denied epigastric 
pain, nausea or vomiting and it was reported that his 
dysphagia was controlled with medication.  It was reported 
that dilation was last performed in 1994 and the veteran was 
not in need of dilation at the time of the examination. 

The examination reportedly showed no sign of anemia.  
Nutrition was described as good and he had gained about 10 
pounds since his previous examination.  VA Radiological 
studies performed in April 2003 revealed stasis and slowing 
down of food bolus at the misesophageal area.  Oral and 
pharyngeal swallowing was normal.  

II.  Legal Analysis.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Thirty-eight C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Moreover, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Under 38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support. The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1996).

The rating schedule provides that a hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health will be rated as 30 percent 
disabling.  A 60 percent rating is warranted when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

For moderate stricture of the esophagus, a rating of 30 
percent will be assigned.  For severe stricture of the 
esophagus, permitting liquids only, a rating of 50 percent is 
warranted. An 80 percent rating, the highest rating available 
under Diagnostic Code 7203, is assigned for stricture of the 
esophagus where only liquids can be permitted to pass, and 
where there is a marked impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7203.  

Revisions were made to 38 C.F.R. § 4.114, Schedule for Rating 
Disabilities, regarding the digestive system.  These changes 
affected DC 7311 to DC 7354, effective July 2, 2001.  
However, Diagnostic Codes 7203 and 7346 did not change.

Review of the record documenting treatment for the veteran's 
gastroesophageal narrowing of the junction from February 1994 
to the present indicates persistent complaints of 
difficulties swallowing solid food, but no such difficulty 
with liquids.  The veteran has occasionally complained of 
heartburn, nausea and reflux, but has denied vomiting, 
hematemesis and melena.   Moreover, it is apparent from the 
record that swallowing of solid food can be performed and the 
veteran's diet is not restricted to liquids.  

While a 10 pound weight loss was noted on one VA examination 
performed in early 1998, no loss of weight or other signs of 
poor nutrition have been indicated since and it is apparent 
that the veteran has gained weight in recent years. While 
laboratory studies performed during VA treatment in September 
2001 were reported to reveal iron deficiency anemia, the 
record indicates that the anemia is mild in degree and 
adequately controlled on medication. It is noted in this 
regard that no findings indicative of anemia were found on 
the veteran's most recent examination conducted in early 
2003. Moreover, the record does not show that the veteran's 
gastroesophageal disability has resulted in marked or severe 
impairment of health.  

In view of the above, the Board finds that the veteran has 
not met most of the criteria for a higher evaluation for the 
gastroesophageal disability since February 1, 1994 under 
either Diagnostic Code 7203 or Diagnostic Code 7346.  Since 
that is the case, the weight of the evidence is against the 
claim, and it is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2004).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
gastroesophageal narrowing of the junction with symptoms of 
hiatal hernia, on and after February 1, 1994, is denied.  


REMAND

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7339 (2004), a 20 percent rating is assigned for a small 
ventral hernia not well supported by belt under ordinary 
conditions, or healed ventral hernia or post-operative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent rating is assigned for a large 
ventral hernia, not well supported by belt under ordinary 
conditions.  A 100 percent rating is assigned for a ventral 
hernia if massive, persistent, severe diastases of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  (The revisions to 38 C.F.R. § 4.114, Schedule 
for Rating Disabilities, regarding the digestive system, also 
did not affect Diagnostic Code 7339).

The veteran was last afforded a VA examination of this 
disability in July 2004.  On that evaluation the examiner 
noted at one point that his diastases had resolved, but, in 
the assessment noted that the veteran did have diastases 
recti.  Still later, the examiner described the diastases 
recti as repaired.  It is further noted that the veteran has 
complained that the actual evaluation on this examination was 
performed by a "student" and that the examination report 
was misleading and not adequate to evaluate the severity of 
his ventral hernia.  

The veteran has undergone several VA surgical repairs of 
abdominal herniation with rectus diastases, with the most 
recent procedure performed in March 2004 In addition, the 
record indicates that he receives periodic evaluation and 
treatment of his ventral hernia disability at a VA Medical 
Center, with the most recent documented visit occurring on 
September 30, 2004.  At that time it was noted that he was to 
return for further treatment/evaluation in 6 months.  No 
records of such subsequent treatment are in the claims 
folder.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995). Therefore, records 
dated prior to June 19, 2003 and after August 26, 1003 should 
be requested and associated with the claims folder.  

In view of the foregoing, this case is REMANDED for the 
following action:


1.  Obtain copies of all clinical records 
reflecting treatment at the Northport VA 
Medical Center subsequent to September 
30, 2004.  All records obtained should be 
associated with the claims folder.  

2.  After the development described above 
has been completed, make arrangements for 
a VA digestive or other appropriate 
examination to identify the current level 
of impairment resulting from his service-
connected ventral hernia.  The claims 
folder must be made available to the 
examiner for review. The examiner should 
indicate that the claims folder was 
reviewed.  

The examiner should note whether the 
postoperative wound has resulted in a 
large or small hernia, whether the hernia 
is or is not well supported by a belt 
under ordinary conditions, and whether 
there is evidence of a massive, 
persistent ventral hernia with severe 
diastases of recti muscle or extensive 
diffuse destruction or weakening of 
muscular and fascial support of the 
abdominal wall so as to be inoperable. 
The claims folder and a copy of this 
Remand should be made available to, and 
reviewed by, the examiner. The examiner 
should provide a complete rationale for 
any opinions given.  

3.  Then, re-adjudicate the issue of 
entitlement to a higher rating for the 
veteran's ventral hernia.  If the benefit 
sought remains denied, provide a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


